Citation Nr: 0417803	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-17 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Spokane, 
Washington


THE ISSUE

Entitlement to authorization for ongoing non-VA (fee basis) 
treatment.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Spokane, 
Washington, which denied entitlement to ongoing fee basis 
treatment.  The Board remanded this matter in December 2003, 
and, after further development, the VAMC issued a 
supplemental statement of the case (SSOC) in March 2004.

FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's massage 
therapy or reflexology is reasonable and necessary medical 
treatment.


CONCLUSION OF LAW

The veteran's massage therapy or reflexology is not 
reasonable and necessary medical treatment.  38 U.S.C.A. 
§§ 1701, 1703, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 17.30, 17.52 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an October 2001 letter, K.B., a Licensed Massage 
Practitioner (LMP), stated the veteran told her his VA 
podiatrist agreed that massage therapy might help with the 
frostbite injury he suffered during the Korean conflict.  She 
stated that she massaged the veteran's feet for 30 minutes 
twice a week, and the veteran reported a decrease in pain 
lasting 24 hours after each treatment.  K.B. did not feel the 
treatment would bring lasting change or improvement, but that 
the resulting increase in quality of life allowed the veteran 
to be more active and mobile.

In a March 2002 letter, VA informed K.B. that it would not 
pay for future treatments for the veteran for massage 
therapy, because it did not consider it to be a medical 
treatment.

In a May 2002 letter, K.B. billed VA for massage therapy for 
the veteran, at the veteran's request.  She indicated that 
she knew three other massage therapists who had treated local 
veterans and were paid by VA for the treatments.  She stated 
that she had worked on the veteran's feet since July 2001, 
and felt strongly that the treatments provided the veteran 
with some pain relief.

A December 2002 VA outpatient report shows the veteran is 
service connected for six different disabilities: post-
traumatic stress disorder (rated as 50 percent disabling), 
forearm muscle injury (30 percent), traumatic arthritis (20 
percent), paralysis of the sciatic nerve (20 percent), an eye 
disorder (0 percent), and facial scars (0 percent).  His 
combined disability evaluation is 80 percent.

In a January 2004 written statement, D.M., DPM (Doctor of 
Podiatric Medicine), stated that he had reviewed the 
veteran's claim.  He indicated that the veteran's claims file 
contained a notation from the patient's massage therapist.  
She stated she did reflexology on the veteran's feet and it 
helped him.  She indicated she billed reflexology as 
"massage".  Dr. M. stated that he had told the therapist he 
could not provide a referral for reflexology, because it had 
no scientific basis or evidence that it was efficacious in 
any manner.  Dr. M. further stated that, while the veteran 
might benefit from the therapy, reflexology is not recognized 
as a legitimate medical treatment modality or theory.  
Accordingly, he recommended against fee basis payment for 
reflexology.

In a February 2004 written statement, A.R.P., M.D., the Chief 
of Staff at the Spokane VAMC, stated that he had reviewed the 
statement of Dr. M., and indicated that, whether it was 
called massage therapy or reflexology, treatment of that kind 
was not recognized by Dr. M. as having been shown via 
controlled trials to produce measurable results, and 
therefore Dr. M. did not consider it something that should be 
provided at VA expense.  Dr. P. agreed with Dr. M. that this 
sort of alternative therapy is not a treatment for which that 
VA should be required to provide payment.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In a March 2004 letter, the Board informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed October 2002 statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim for fee basis payment 
eligibility.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC issued by the RO clarified what evidence would be 
required to establish payment eligibility.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The provisions of 38 U.S.C.A. § 1703 (West 2002) provide for 
hospital care and medical services in non-VA facilities under 
certain circumstances.  Such care must be authorized in 
advance.

38 C.F.R. § 17.52(a) (2003) provides, in pertinent part, that 
"[w]hen VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services require, VA may 
contract with non-VA facilities for
care . . . .  When demand is only for infrequent use, 
individual authorizations may be used."

38 C.F.R. § 17.52(a) further provides, in pertinent part, 
"Care in public or private facilities, however, subject to 
the provisions of § 17.53 through f [sic; there does not 
appear to be a subsection f in section 17.53], will only be 
authorized, whether under a contract or an individual 
authorization, for (1) hospital care or medical services to a 
veteran for the treatment of - (i) A service-connected 
disability; or (ii) A disability for which a veteran was 
discharged or released from the active military, naval, or 
air service or (iii) A disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability, or (iv) For a disability associated with and held 
to be aggravating a service-connected disability, or (v) For 
any disability of a veteran participating in a rehabilitation 
program . . . and when there is a need for hospital care or 
medical services for any of the reasons enumerated in 
§ 17.48(j) [sic; there does not appear to be a subsection j 
in section 17.48]."  (2) Medical services for the treatment 
of any disability of - (i) A veteran who has a service-
connected disability rated at 50 percent or more . . . ."


Here, it appears that the VAMC is not capable of furnishing 
the treatment at issue, which is massage therapy or 
reflexology.  Furthermore, the evidence suggests that the 
veteran's massage therapy is being administered in an effort 
to alleviate symptoms resulting from his service-connected 
bilateral foot disorder.  Thus, the primary question that 
must be answered in this case is whether massage therapy is a 
medical service for which fee basis treatment can be 
authorized under 38 C.F.R. § 17.52.

To answer this question, the Board has looked to the 
provisions of 38 C.F.R. § 17.30(a) (2003), which defines the 
term "medical services."  For the purposes of Chapter 17, 
"[t]he term medical services includes, in addition to 
medical examination, treatment, and rehabilitation services: 
(1) Surgical services, dental services and appliances as 
authorized in §§ 17.160 through 17.166, optometric and 
podiatric services, (in the case of a person otherwise 
receiving care or services under this chapter) the preventive 
health care services set forth in 38 U.S.C. 1762, 
wheelchairs, artificial limbs, trusses and similar 
appliances, special clothing made necessary by the wearing of 
prosthetic appliances, and such other supplies or services as 
are medically determined to be reasonable and necessary.  (2) 
Such consultation, professional counseling, training and 
mental health services as are necessary in connection with 
the treatment (i) of the service-connected disability of a 
veteran pursuant to § 17.93(a) . . . ."  38 C.F.R. 
§ 17.30(a) (emphasis added); see 38 U.S.C.A. 
§ 1701(6)(E)(iii) (West 2002).

Therefore, the veteran is entitled to authorization for fee 
basis care if the massage therapy or reflexology in question 
was determined to be "reasonable and necessary" pursuant to 
38 C.F.R. § 17.30(a)(1).

Based upon the medical evidence of record, the Board has 
determined that the massage therapy or reflexology that the 
veteran receives is not reasonable and necessary.

The Board remanded this case in December 2002 for a medical 
opinion as to the reasonableness and necessity of the 
veteran's massage therapy or reflexology.  Both medical 
opinions procured by VA indicate that neither reflexology nor 
massage therapy is recognized as legitimate medical treatment 
or theory.  Both physicians opined that there is no 
scientific basis for showing that these treatments produce 
measurable results.

In evaluating a claim, the Board may consider only 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, as sincerely as the veteran and his massage 
therapist may believe in the validity of this claim, we 
believe that the opinions of medical professionals are more 
competent to address issues of reasonableness and necessity 
as to whether massage therapy or reflexology is a medical 
service for which fee basis treatment may be authorized under 
governing statutes and VA regulations.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Clearly, the 
determination as to the efficacy of alternate forms of 
therapy requires highly specialized knowledge.

The Board understands that both the veteran and K.B., his 
massage therapist, believe the disputed treatment improved 
his condition.  The Board does not question the veteran's 
description of his symptoms.  Nevertheless, the probative 
medical evidence shows that, for VA benefit purposes, this 
therapy is not a medical service, in that it is not 
reasonable and necessary as defined by law.  As VA is not 
authorized to fund therapy that is not reasonable and 
necessary, the veteran's claim must be denied.

As the evidence preponderates against the claim for 
eligibility for fee basis care, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.





ORDER

Authorization for ongoing non-VA (fee basis) treatment is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



